Citation Nr: 1008405	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-17 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for multiple myeloma 
and sacral plasmacytoma (claimed as "bone cancer").

4.  Entitlement to service connection for degenerative 
changes of the left hip.

5.  Entitlement to service connection for left leg and left 
knee disabilities.

6.  Entitlement to an increased disability evaluation in 
excess of 10 percent for the post-operative residuals of 
recurrent right shoulder dislocations.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1976 to June 1979 and from February 2001 to October 
2001.  The appellant also had service in the United States 
Army National Guard from October 1979 to March 1989 and 
unverified service from December 1989 to 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2002 and 
April 2003, the appellant filed claims of entitlement to 
service connection for PTSD, prostate cancer, multiple 
myeloma and sacral plasmacytoma, degenerative disc disease of 
the lumbar spine, degenerative changes of the left hip, 
disabilities of the left leg and left knee and entitlement to 
TDIU, respectively.  He also filed a claim of entitlement to 
an increased disability rating for a right shoulder 
disability.  The February 2004 rating decision denied all of 
the appellant's claims.  In response, the appellant filed a 
Notice of Disagreement with all of the aforementioned issues 
in January 2005.  A Statement of the Case was issued in June 
2005 and the appellant timely perfected his appeal in June 
2005.
In October 2009, the appellant presented sworn testimony 
during a Board video conference hearing (Board hearing), 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.  During the appellant's Board 
hearing, he withdrew his claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  As the appellant has withdrawn his appeal 
regarding this issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this appeal and it 
is dismissed.

The Board notes that the RO submitted additional evidence 
after the appellant submitted his VA Form 9.  However, the 
documents submitted merely indicated the appellant had been 
admitted to a VA Medical Center (VAMC) for treatment of 
multiple myeloma.  No additional treatment records were 
associated with the claims file.  Thus, this matter need not 
be remanded for additional consideration by the RO.  See 38 
C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD.

2.  The appellant did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the 
appellant's stressors.

4.  The appellant was not exposed to any herbicides during 
service.

5.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from prostate cancer 
that is the result of a disease or injury in service, nor was 
it manifested to a degree of 10 percent or more during the 
year following the appellant's separation from active duty 
service.

6.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from multiple myeloma 
and sacral plasmacytoma that are the result of a disease or 
injury in service, nor were they manifested to a degree of 10 
percent or more during the year following the appellant's 
separation from active duty service.

7.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from degenerative 
changes of the left hip that are the result of a disease or 
injury in service, nor was arthritis manifested to a degree 
of 10 percent or more during the year following the 
appellant's separation from active duty service.

8.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from disabilities of the 
left leg and left knee that are the result of a disease or 
injury in service, nor was arthritis manifested to a degree 
of 10 percent or more during the year following the 
appellant's separation from active duty service.

9.  The service-connected postoperative residuals of the 
right shoulder are manifested by a limitation of abduction to 
175 degrees, flexion to 170 degrees, and external and 
internal rotation to 85 degrees.  There is no additional loss 
of range of motion due to pain, fatigue, weakness, or 
incoordination.  There is no evidence of dislocation or 
subluxation.

10.  The evidence does not show that the appellant's right 
shoulder disability is so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.

11.  The appellant is only service-connected for a right 
shoulder disability, considered 10 percent disabling.

12.  The appellant's service-connected disability is not of 
such severity as to preclude substantially gainful 
employment, on a schedular or extraschedular basis.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  Prostate cancer was not incurred in or aggravated by 
active duty service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Multiple myeloma and sacral plasmacytoma were not 
incurred in or aggravated by active duty service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Degenerative changes of the left hip were not incurred in 
or aggravated by active duty service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

5.  Disabilities of the left leg and left knee were not 
incurred in or aggravated by active duty service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

6.  The criteria for an increased disability rating for the 
service-connected post-operative residuals of recurrent right 
shoulder dislocations have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 
5202, 5203 (2009).

7.  The criteria for referral for an increased disability 
rating for the appellant's service-connected post-operative 
residuals of recurrent right shoulder dislocations on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (2009).
8.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, including on 
an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

Prior to and following initial adjudication of the 
appellant's claims, letters dated in May 2003, February 2005 
and July 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159(b)(1), 3.326 (2009); see also Quartuccio, at 187.  
Additionally, a notice letter dated in July 2009 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Regardless, the Board notes that a Vazquez-Flores compliant 
letter was provided to the appellant in July 2008, prior to 
the transfer and certification of his case to the Board, 
which complied with the requirements of 38 U.S.C. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).
All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's available service treatment 
records and VA medical records are in the file.  Private 
medical records identified by the appellant have been 
obtained, to the extent possible.  The Court has held that 
the VA has a statutory duty to assist a veteran in obtaining 
military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990).  Despite numerous attempts by the RO, 
additional evidence regarding the appellant's military record 
was not located.  In February 2003, the appellant submitted a 
statement that the 1148th Transportation Company in 
Thomasville, Georgia, had been "destroyed" and that the 
former commander was not available.  See Appellant's 
Statement, February 12, 2003.  Nonetheless, VA sent letters 
to the 1148th Transportation Company in Thomasville, Georgia, 
in August 2003 and October 2003, requesting the appellant's 
service treatment records.  See VA Records Request Letters, 
August 25, 2003 & October 23, 2003.  No response was 
received.  

Further, an August 2003 VA Personnel Information Exchange 
System (PIES) response indicated that no additional service 
records were available for the appellant.  See PIES Response, 
August 29, 2003.  In June 2009, a VA Memorandum was issued 
with a Formal Finding of Unavailability regarding the 
appellant's service personnel file (201 File).  See VA 
Memorandum, June 17, 2009.  The Board also notes the June 
2009 PIES record, in which the RO requested the appellant's 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
combat, awards and any official travel outside the United 
States.  The PIES response indicated that all available 
records had been associated with the claims file and no 
further Army records were available after 1992.  See PIES 
Response, June 29, 2009.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the appellant through its 
actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

VA also issued the appellant a letter in October 2003 
requesting additional information regarding his PTSD 
stressors.  See VA Letter, October 23, 2003.  The appellant 
did not respond with any further stressor information.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the appellant wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Regarding the appellant's service connection claims, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes that examinations are not needed in this 
case because the only evidence indicating the appellant 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that medical opinions would aid in 
substantiating the appellant's claims since they could not 
provide evidence of past events.

Regarding the appellant's increased rating claim for his 
right shoulder disability, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the appellant with appropriate VA 
examinations in October 2005 and January 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The January 2009 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Posttraumatic Stress Disorder

The appellant alleges that he currently suffers from PTSD 
that is the result of his time in active duty service in 
Bosnia.  Initially, the appellant reported that while on 
patrol in Bosnia, he fell behind to tie his shoe.  In his 
place, a fellow service member stepped on a landmine and 
subsequently lost part of his leg.  The appellant stated that 
he hears this man's screams in his dreams.  Second, the 
appellant reported providing a child with food and permitting 
the child to use his camera.  As a result of these actions, 
the appellant claims that he was almost court martialed.  The 
appellant maintains that these experiences are the cause of 
his PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

There is some question as to the appellant's diagnosis of 
PTSD.  The appellant was originally seen at the VAMC in 
November 2001.  At that time, he noted a stressor involving 
his friendship with a child in Bosnia.  The appellant 
reported difficulty sleeping and emotional trouble since 
returning from Bosnia.  The examiner diagnosed the appellant 
with "fairly acute" PTSD.  See VAMC Treatment Note, 
November 28, 2001.  The Board notes that the examiner's 
credentials were unclear and there was no indication that the 
diagnosis of PTSD complied with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).

The appellant was seen several days later at the Tallahassee 
Veterans Center.  At that time, he complained of nightmares, 
anger, irritability and intrusive memories.  He reported 
receiving an Article 15 for "giving an orange to a Bosnian 
boy."  The examiner noted that the appellant was in a very 
angry mood and that he appeared to turn his anger on and off 
at will.  He also attempted to be intimidating from initial 
contact with the examiner.  See Veterans Center Treatment 
Record, December 3, 2001.  Later in December 2001, the 
appellant was seen by a VAMC social worker.  The appellant 
reported two stressful experiences while in Bosnia.  First, 
he reported that while on patrol, he fell behind to tie his 
shoe.  In his place, a fellow service member stepped on a 
landmine and subsequently lost part of his leg.  The 
appellant stated that he hears this man's screams in his 
dreams.  Second, the appellant reported providing a child 
with food and permitting the child to use his camera.  As a 
result of these actions, the appellant claims that he was 
"almost" court martialed.  The VA social worker noted that 
the appellant's symptoms were consistent with PTSD.  See VAMC 
Social Work Assessment, December 18, 2001.  In January 2002, 
a VA initial psychiatric assessment diagnosed the appellant 
with chronic, delayed PTSD and intermittent explosive 
disorder.  See VAMC Treatment Record, January 18, 2002.

In September 2003, the appellant was diagnosed with 
bereavement and depression due to the death of his mother in 
June 2003, as well as due to his general medical condition.  
See VAMC Treatment Record, September 23, 2003.  He was seen 
again in January 2004, with continued complaints of 
depression and bereavement.  He also experienced decreased 
sleep and feelings of guilt and noted having dreams of the 
soldier losing his leg to a landmine.  The appellant reported 
consuming six to 12 alcoholic beverages per day.  See VAMC 
Treatment Record, January 8, 2004.  In June 2004, the 
appellant was seen for a follow-up for his depression and 
anxiety.  The examiner noted that the appellant seemed to 
have resolved the acute grief issues relating to the loss of 
his mother.  He was diagnosed with alcohol-induced mood 
disorder and alcohol dependence in early remission.  
Depressive and mood disorders were ruled out.  See VAMC 
Treatment Records, June 17, 2004.

In April 2005, a VA Mental Health Clinic note diagnosed the 
appellant with alcohol-induced mood disorder and alcohol 
dependence.  It was also noted that he and his wife had 
recently separated.  See VAMC Treatment Record, April 26, 
2005.  In July 2005, the appellant was diagnosed with 
depressive disorder.  See VAMC Treatment Record, July 13, 
2005.  In December 2006, the appellant received private 
mental health treatment, again complaining of trouble 
sleeping and experiencing nightmares of his experiences in 
Bosnia.  The private examiner diagnosed the appellant with 
chronic and severe PTSD and alcohol dependence in full 
sustained remission for more than two years.  The private 
examiner also stated that the appellant's diagnosis of PTSD 
was fully compliant with the DSM-IV.  See Private Treatment 
Records, A.C., December 1, 2006 & December 15, 2006.

In March 2009, he was given a VA mental health assessment for 
transplant candidates.  It was noted that the appellant was 
treated for depression since 2002, and was currently taking 
antidepressant medication with positive effect.  The 
appellant reported symptoms of PTSD after returning from 
combat in Bosnia in 2001, but he stated that he was no longer 
experiencing such symptoms.  He denied having any other 
psychiatric treatment or having any psychiatric 
hospitalizations.  Overall, he was diagnosed with mild 
depression.  See VAMC Treatment Record, March 4, 2009.  In 
May 2009, the appellant was again diagnosed with depressive 
disorder, not otherwise specified, and alcohol dependence in 
remission.  Additionally, his PTSD screen was negative.  See 
VAMC Treatment Record, May 4, 2009.

Though the appellant stated that he no longer experienced 
symptoms usually associated with PTSD in March 2009, the 
Board will afford him the benefit of the doubt and assume 
that he still maintains a current diagnosis of PTSD.  
Regardless, "[j]ust because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  A finding that a veteran engaged 
in combat with the enemy during active service, or 
independent evidence which confirms his account of in-service 
stressors is necessary to establish service connection for 
PTSD. 

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki, supra.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy.  Id.  
Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.
The record does not support a finding that the appellant was 
in combat.  The appellant is not the recipient of an award or 
citation that indicates that he was in combat.  Review of the 
available personnel records does not indicate combat 
experience.

The only evidence of record that the appellant engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the appellant did not engage in combat with the enemy.  
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the appellant's claimed stressors.

Even assuming that the appellant does have a current 
diagnosis of PTSD, since the Board has concluded that he did 
not engage in combat with the enemy, there must be credible 
supporting evidence of record that an alleged stressor 
occurred in order to warrant service connection.  The 
appellant's lay testimony is insufficient, standing alone, to 
establish service connection.  See Cohen v. Brown, 10 Vet. 
App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  In 
short, the Board finds that the preponderance of the evidence 
is against verification of the appellant's stressors.  The 
law requires verification; therefore the claim for service 
connection for PTSD is denied.  See 38 C.F.R. § 3.304(f) 
(2009).  As the claim fails for lack of a credible, verified 
stressor, further inquiry into a nexus between the PTSD and 
the stressor is moot.  Although the appellant is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53. 

B.  Remaining Service Connection Claims

The appellant alleges that he current suffers from prostate 
cancer, multiple myeloma, sacral plasmacytoma, degenerative 
changes of the left hip, a left leg disorder and a left knee 
disorder, which are the result of his time in active duty 
service.


Review of the appellant's claims file indicates that the 
appellant has been diagnosed with all of the aforementioned 
conditions.  See VAMC Treatment Records, generally.  
Accordingly, he has satisfied element (1) under Hickson.  See 
Hickson, supra.  

Review of the appellant's service treatment records does not 
indicate that he complained of any symptoms or was given any 
diagnoses of the claimed conditions while he was on active 
duty or while on duty in the National Guard.  See Standard 
Forms (SF) 88 & 89, Service Enlistment Examination Reports, 
January 23, 1976; SF 88, Service Separation Examination 
Report, April 17, 1979; SF 88 & 89; Service Re-Enlistment 
Examination Reports, November 8, 1989; DD Form 2246, February 
12, 1994; SF 88 & 93, National Guard Enlistment Examinations, 
February 23, 1994.  Further, the appellant did not have 
service in the Republic of Vietnam.  

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a) (during which a disability manifested to a 
compensable degree may be presumed to be related to service), 
the evidence of record does not include a diagnosis of cancer 
or arthritis during the one year presumptive period after 
service.  In that regard, the appellant himself does not 
contend that he sought treatment for these conditions during 
that time.  Accordingly, the basis for a grant of service 
connection on a presumptive basis is not presented and the 
appellant has failed to satisfy element (2) under Hickson.  
See Hickson, supra.

With respect to crucial element (3), medical nexus, the 
appellant's claims file does not contain any medical evidence 
connecting his currently diagnosed conditions to his time in 
service.  The only evidence in support of the appellant's 
claims consists of his lay statements alleging that his 
currently diagnosed conditions are due to his time in 
service.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  
The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his current disabilities.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Further, the Board 
finds that the appellant's lay statements in the present case 
are outweighed by the negative service records and post-
service treatment records cited above.

Although the appellant has established that he currently 
suffers from the aforementioned conditions, the evidence of 
record does not support a finding that these conditions are 
the result of his time in service.  The appellant's claims 
fail on the basis of Hickson elements (2) and (3).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.

Increased Disability Rating

The appellant was initially awarded service connection for a 
right shoulder disability in December 1980.  At that time, he 
was assigned a 10 percent disability rating.  This disability 
rating has remained in effect since that time and is 
protected under 38 C.F.R. § 3.951 (2009).  The appellant 
brought his current claim for an increased disability rating 
in November 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).
Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a veteran's condition.  
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); see also Moore v. Nicholson, 21 Vet. App. 211, 
216-217 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court found no basis for drawing a distinction 
between initial ratings and increased rating claims for 
applying staged ratings.  Accordingly, it was held that 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2009).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


The appellant's service-connected right shoulder disability 
is currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic 
Code 5203 [clavicular or scapular impairment, with 
dislocation].  The medical evidence shows that the appellant 
now has degenerative joint disease of the right shoulder in 
addition to his current post-operative residuals of recurrent 
right shoulder dislocations.  However, the existence of 
degenerative joint disease does not change the applicable 
Diagnostic Codes, since arthritis is also rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).

Analysis - Schedular Criteria

The Board notes that the rating criteria for the shoulder are 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 
5203 (2009).  Diagnostic Codes 5200-5203 distinguish between 
the major (dominant) extremity and the minor (non-dominant) 
extremity.  See 38 C.F.R. § 4.69 (2009).  The medical 
evidence demonstrates that the appellant is right handed.  
Therefore, the criteria referencing the major extremity are 
for consideration.

After considering the evidence, the Board finds that the 
appellant is not entitled to a rating higher than 10 percent 
for his right shoulder disability under Diagnostic Code 5203.  
A 20 percent rating is warranted if there is evidence of 
dislocation of the shoulder or nonunion with loose movement.  
Both the October 2005 and January 2009 VA examination reports 
noted no episodes of dislocation or subluxation.  See VA 
Examination Reports, October 26, 2005 & January 14, 2009.  
Further, x-rays of the right femur, dated in April 2009, did 
not demonstrate any evidence of acute fracture or 
dislocation.  See VAMC X-ray Reports, April 1, 2009.  
Additionally, there is no medical evidence of record of 
nonunion with loose movement, which would warrant an 
evaluation of 20 percent.  An evaluation of higher than 10 
percent is clearly not warranted under Diagnostic Code 5203.

The Board has also considered other potentially applicable 
Diagnostic Codes.


A rating under Diagnostic Code 5202 is clearly not indicated.  
Fibrous union, nonunion, or loss of the humeral head, have 
not been reported in VA examinations, treatment records, or 
radiological reports.  Moreover, there is no evidence of 
record of marked or moderate deformity due to malunion.  See 
VA Examination Reports, October 26, 2005 & January 14, 2009; 
VAMC Treatment Records, generally.

A rating under Diagnostic Code 5200 is also not applicable in 
the present case because there is no medical evidence that 
the appellant has ankylosis of the right shoulder joint.  Id.  

A rating under Diagnostic Code 5201 is not indicated.  Full 
range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation.  See 38 C.F.R. § 4.71, 
Plate I (2009).  There is no credible evidence that pain on 
use would restrict right arm motion to the shoulder level as 
required for a 20 percent rating under Diagnostic Code 5201.  
The October 2005 VA examination range of motion findings 
reflected flexion from 0 to 110 degrees [with range of motion 
against strong resistance from 0 to 90 degrees]; abduction 
from 0 to 120 degrees [with range of motion against strong 
resistance from 0 to 70 degrees]; external rotation from 0 to 
44 degrees with passive range of motion to 80 degrees [and 
range of motion against strong resistance from 0 to 45 
degrees]; and internal rotation from 0 to 38 degrees with 
passive range of motion to 80 degrees [and range of motion 
against strong resistance from 0 to 48 degrees].  The VA 
examiner commented that there was no additional loss of 
motion on repetitive use.  The summary of general joint 
conditions included tenderness, painful movement, weakness, 
guarding of movement, crepitus and abnormal motion.  See VA 
Examination Report, October 26, 2005.

The January 2009 VA examination range of motion findings 
demonstrated flexion from 0 to 170 degrees; abduction from 0 
to 175 degrees; and internal and external rotation from 0 to 
85 degrees.  There was no objective evidence of pain 
following repetitive motion.  Specifically, there were no 
additional limitations after three repetitions of range of 
motion exercises.  There were no complaints of pain, fatigue, 
weakness or incoordination.  See VA Examination Report, 
January 14, 2009.

While the Board is aware of the appellant's right shoulder 
complaints at the time of the October 2005 VA examination, at 
the time of the January 2009 VA examination, the appellant 
did not complain of any additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds that the range of 
motion findings detailed above are appropriately reflected in 
the presently assigned 10 percent evaluation.  In this 
regard, the Board acknowledges the appellant's complaints of 
right shoulder pain noted during his October 2009 Board 
hearing.  The Board does acknowledge such pain, nevertheless, 
the test for a higher rating under DeLuca is not pain in and 
of itself, but the additional functional limitation that such 
pain causes.  Here, the objective evidence does not reveal 
findings of additional limited function to warrant a higher 
rating.

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The appellant 
has asserted an increase in pain, however, the medical 
evidence of record does not support an evaluation of higher 
than 10 percent at any time during the rating period on 
appeal; thus staged ratings are not warranted.

In conclusion, while the evidence of record does reveal a 
painful right shoulder, the appellant's overall disability 
picture is not shown to be commensurate to the next-higher, 
20 percent, rating under Diagnostic Code 5203, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Analysis - Extraschedular Criteria

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
right shoulder disability and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected right 
shoulder disability.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's right shoulder disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).

III.  TDIU

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):


It is clear that the claimant need not 
be a total 'basket case' before the 
courts find that there is an inability 
to engage in substantial gainful  
activity.  The question must be looked 
at in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).
Schedular Basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

The appellant is service-connected for a right shoulder 
disability, rated 10 percent disabling.  There are no other 
service-connected disabilities.  Accordingly, as the sole 
service-connected disability is not ratable at 60 percent or 
more, he does not meet the criteria for consideration of TDIU 
on a schedular basis.  See 38 C.F.R. § 4.16(a) (2009).

Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the appellant's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).

The appellant's employment history reflects that he held jobs 
in construction since returning to civilian life until 2002, 
when he became unable to work due to his cancer diagnosis.  
See VAMC Social Work Assessment for Transplant Candidates, 
February 26, 2009; see also Board Hearing Transcript, pp. 24 
- 25, October 9, 2009.  The appellant does not allege that 
his unemployability is based solely upon his service-
connected right shoulder disability.  He specifically stated 
that he is unable to work due to all of the disabilities 
currently on appeal.  See Board Hearing Transcript, p. 23, 
October 9, 2009.

The Board is aware of the VA examiner's January 2009 notation 
that the appellant's right shoulder disability has 
significant effects on the appellant's usual occupation 
(construction), as he has difficulty lifting, carrying and 
reaching due to pain.  See VA Examination Report, January 14, 
2009.  However, as noted above, the appellant himself has 
clearly stated to his physicians as well as to the Board that 
his inability to work is based on a multitude of factors and 
not his right shoulder disability alone.

To the extent the appellant argues that his service-connected 
right shoulder disability is causing his claimed 
unemployability, it is now well settled that law persons, 
such as the appellant, are not competent sources of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the medical and other evidence of record indicates 
that the appellant's right shoulder disability is productive 
of some symptoms which can be said to interfere with his 
employability.  However, the evidence does not demonstrate 
that the service-connected right shoulder disability, alone, 
renders him unable to secure or follow a substantially 
gainful occupation.

Considering the above evidence, the Board does not find that 
the appellant's right shoulder disability causes interference 
with employment which is sufficient to warrant referral for 
consideration of an extraschedular rating.  Moreover, as 
detailed in the extraschedular rating discussion for the 
appellant's increased rating claim, there is no evidence of 
an exceptional or unusual clinical picture, or of any other 
factor which would allow for the assignment of an 
extraschedular rating such as frequent hospitalizations.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for multiple myeloma and 
sacral plasmacytoma is denied.

Entitlement to service connection for degenerative changes of 
the left hip is denied.

Entitlement to service connection for left leg and left knee 
disabilities is denied.

Entitlement to an increased disability evaluation in excess 
of 10 percent for the post-operative residuals of recurrent 
right shoulder dislocations is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


